421 F.2d 1361
INDUSTRIAL STATE BANK AND TRUST CO., Plaintiff-Appellee,v.The FIRST NATIONAL BANK AND TRUST CO. OF KALAMAZOO, Defendant-Appellant.INDUSTRIAL STATE BANK & TRUST CO., Plaintiff-Appellee,v.William B. CAMP, Comptroller, Defendant-Appellant.
No. 19179.
No. 19180.
United States Court of Appeals, Sixth Circuit.
July 10, 1969.

On appeal from D.C., 284 F. Supp. 900.
Robert V. Zener, Dept. of Justice, Washington, D. C., William D. Ruckelshaus, Asst. Atty. Gen., Harold D. Beaton, U. S. Atty., Judith S. Seplowitz, Attys. Dept. of Justice, Washington, D. C., on the brief, for William B. Camp.
Philip L. Hummer, Kalamazoo, Mich., Howard & Howard, by William J. Howard, Kalamazoo, Mich., on the brief, for First Nat. Bank & Trust Co.
William H. Merrill, Detroit, Mich., Parsons, Tennent, Hammond, Hardig & Ziegelman, Detroit, Mich., on the brief, for Industrial State Bank & Trust Co.
Before O'SULLIVAN, McCREE, and COMBS, Circuit Judges.

ORDER

1
Upon reading and filing the stipulation of the parties, upon consideration, it is ordered that the judgment be reversed and remanded to the District Court with directions to vacate the judgment and opinion of the District Court and to dismiss the complaint as moot.